Citation Nr: 1507907	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-04 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) evaluated as 50 percent disabling.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) and lumbosacral stenosis.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from October 1965 to October 1972. 

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of September 2010 and September 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2010 rating decision granted service connection for DDD and lumbosacral stenosis which was assigned an initial 20 percent rating from March 5, 2010 (date of receipt of claim) and denied a rating in excess of 50 percent for PTSD.  The September 2011 rating decision denied entitlement to a TDIU rating.  

The Veteran testified at a hearing in July 2013 before the undersigned sitting at the RO.  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal a review of which does not reveal anything pertinent to the present appeal the transcript of the travel Board hearing and VA treatment (CAPRI) records.  

The issues of an increased rating for PTSD evaluated as 50 percent disabling, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED.  



FINDINGS OF FACT

The Veteran's DDD and lumbosacral stenosis is manifested painful motion with flexion to greater than 60 degrees, with a combined range of motion of greater than 120 degrees, and muscle spasm causing an antalgic gait but there is no ankylosis even though the Veteran uses a back brace. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DDD and lumbosacral stenosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 4.40, 4.45, 4.59, Diagnostic Code 5242 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the September 2010 grant of service connection for DDD with lumbar stenosis and the assignment of the initial 20 percent disability rating.  It has been held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, private clinical records are on file except those from Kingsbrook Jewish Medical Center and a June 2010 Report of Contact the Veteran acknowledge that the records from the latter facility were no longer available.  Moreover, all of the private clinical records relate to either treatment or evaluation of the Veteran's psychiatric disability, which is not addressed on the merits at this time.  Information from the Social Security Administration (SSA) indicates that no medical records are on file pertaining to the Veteran and that his receipt of SSA benefits is based on his age and retirement, and not to disability.  In fact, at the travel Board hearing he acknowledged that he was now receiving SSA benefits due to his retirement.  Page 13.

The Veteran was also afforded VA examinations to determine the severity of his service-connected low back disability and those examinations are adequate because the examiners discussed the medical history, described the disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that the low back disability has worsened since the date of the last examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Here, the testimony and questioning at the hearing focused on the elements for claim substantiation and specifically as to the Veteran's clinical history, current treatment, and symptomatology of low back disability.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing. 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Rating Criteria

Disability evaluations are determined by the application of the V A's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  

Intervertebral disc disease (intervertebral disc syndrome or disc disease), is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months, warrants a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, warrants a 20 percent rating.  Incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months, warrants a 40 percent rating.  Incapacitating episodes of a total duration of at least six weeks during the past 12 months, warrants a maximum 60 percent rating.  A rating in excess of 60 percent is not assignable on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes.

An incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Id. at Note (1).  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula, Note (5). 

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees; or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

When rating the orthopedic manifestations of the spine, any associated objective neurologic abnormalities are to be rated separately, to include bowel or bladder impairment, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Code, Note (1).  


Background

VA treatment records show that a December 2007 MRI revealed central canal stenosis involving multiple levels of the Veteran's lumbar spine.  

On VA examination in July 2010 the Veteran complained of constant low back pain that was worse with prolonged sitting and lifting but he denied having any radiating pain.  He reported that the pain occasionally affected his ability to walk.  He had stopped working as a truck driver in January 2010 due to low back pain.  He occasionally used a back brace, and his back pain had made it difficult for him to complete yard work and care for his dogs.

On physical examination the Veteran had pain free flexion to 55 degrees, and to 80 degrees, with pain.  With repetitive motion, he was further limited to 60 degrees of flexion.  He had extension to 30 degrees, lateral bending to the right and to the left to 45 degrees, and rotation in each direction to 50 degrees.  All movements were with pain.  His extension, lateral flexion, and lateral rotation were not additionally limited with repetitive motions.  At a minimum, his combine range of motion of all planes was 275 degrees.  There was diffuse lumbosacral tenderness and muscle spasm but straight leg raising tests were normal, bilaterally.  His sensory system, reflexes, and gait were within normal limits.  The examiner noted that a 2007 MRI revealed multi-level DDD, with moderate degenerative central canal stenosis and disk protrusion.  The diagnosis was DDD, with stenosis of the lumbosacral spine.  

On VA general medical examination in April 2011 a physical examination revealed that the Veteran's motor function, sensory function, and deep tendon reflexes were normal.  His gait was antalgic due to back pain, having a slight limp.  The relevant diagnosis was DDD and herniated nucleus pulposis of the lumbar spine. 

On VA spinal examination in December 2012 it was reported that the Veteran had lumbar degenerative arthritis and disc herniation.  He had had back pain since his military service.  On testing of range of motion lumbar flexion was to 75 degrees, with pain beginning at that point.  Extension was to 20 degrees, with pain beginning at that point.  Right and left lateral bending were each to 20 degrees, with pain beginning at that point.  Rotation to the right and the left was to 30 degrees, with pain beginning at that point.  Thus, there was a combined range of motion of 195 degrees.  After repetitive testing of motion, the range of motion in each plane remained the same and the examiner reported that that following repetitive-use testing there was no additional limitation of motion.  The examiner reported that the Veteran had functional loss or impairment due to less movement than normal, painful motion, and interference with sitting, standing and/or weight bearing.  There was lumbar tenderness to palpation.  Also, there was guarding or muscle spasm but which did not result in an abnormal gait or abnormality spinal contour.  Testing of strength in the lower extremities revealed that muscle strength was normal at 5/5, and there was no muscle atrophy.  Deep tendon reflexes were normal at 2+ at the knees and ankles.  Sensation to light touch was normal in the lower extremities, and straight leg raising was negative, bilaterally.  It was specifically reported that there was no radicular pain or any other signs or symptoms of radiculopathy.  He had no other neurologic abnormalities or findings related to his thoracolumbar spine disorder, including none related to his bowel or bladder, or pathologic reflexes.  It was reported that he did have incapacitating episodes of IVDS in the past 12 months of at least once but for less than 2 weeks.  Also, he sometimes used a back brace when he had pain.  He had no postoperative scars.  It was also reported that he had an antalgic gait.  Arthritis had been documented but he did not have a vertebral fracture, and a 2007 MRI had documented herniated lumbar discs.  The examiner commented that the low back disorder would impact upon the Veteran's ability to work in that he would be unable to perform manual labor.  

The Veteran testified at the travel Board hearing in 2013 that due to his low back he wore a brace but still had difficulty arising from a seated position.  Page 8.  His back pain went down to his legs.  His legs were swollen but he did not know if this swelling was due to his low back disability.  He had pain even on commencing flexion of the low back.  He only took aspirin for his low back pain.  Page 9.  It had been suggested that in the future he might have to have shots into his spine.  He had numbness if he sat for a prolonged time.  Page 10.  His last VA examination of his back was in 2012.  Page 14.  He had pain on any motion of his back and not just in flexing his back, and the pain was worse upon repeated motion.  Pages 19 and 20.  Due to his back pain, his wife did all the housework and even mowing the grass.  Page 20.  When asked if had tingling or numbness in his legs, he responded that he would have swelling in his legs.  Page 21.  

Submitted at the travel Board hearing were a statement from the Veteran's daughter which did not address his service-connected low back disability.  Also submitted was a statement from his wife which reported that he had low back pain, for which he took pain medication.  

Analysis

Initially the Board notes that the Veteran alleged at the travel Board hearing that he had never been given a neurological evaluation with respect to his back and legs.  Page 21.  However, the Board notes that the VA examinations in 2010, 2011, and 2012 included neurological findings which specifically found that at those times he does not have any clinically confirmable radicular symptoms stemming from his DDD with lumbosacral stenosis.  Although he testified at the hearing that he had some pain down his legs, the focus of his testimony was that he had swelling of his legs.  He thought that this was due to his service-connected low back disability, but there is no clinical evidence which confirms this and, moreover, no swelling of his legs was noted on the VA examinations in 2010, 2011, and 2012.  Additionally, even if he did have clinically confirmable swelling of his legs he is not competent to attest that such symptomatology is due to and a symptom of his service-connected low back disability.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006); see also 38 C.F.R. § 3.159(a)(1) and (2).  

Here, the current 20 percent rating assigned encompasses the Veteran's antalgic or limping gait, muscle spasm, and the limitation of motion of the thoracolumbar spine which he has demonstrated on the repeated VA examinations.  38 C.F.R. § 4.40, 4.45, 4.59 (2013); see also Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  However, the Veteran has no clinically confirmed neurological impairment of his motor or sensory functions of his low back or lower extremities.  See 38 C.F.R. § 4.120 (2013) (in rating peripheral nerve injuries attention is given to sensory or motor impairment).  Thus, separate ratings for the orthopedic and any neurologic components are not warranted because there are no neurologic manifestations.  Further, he also has no abnormality of his spinal contour, and ankylosis of the thoracolumbar spine has not been shown.  

Moreover, there is no evidence of any incapacitating episodes due to the Veteran's DDD, i.e., IVDS, with a total duration of at least 4 weeks in any 12 month period during this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes.  While a VA examiner did opinion that the Veteran had some incapacitating episodes, at least once but for less than 2 weeks.  Significantly, there are no records of the need for bed rest and treatment and, thus, by regulation, this reported episode cannot be considered an incapacitating episode for rating purposes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes, Note (1). 

The rating criteria for a 20 percent rating requires that the cause of impaired gait be either muscle spasm or guarding, and here there is evidence that the Veteran's limp, described as an antalgic gait, is due to muscle spasm.  Also, the Board finds that even if the impaired gait is due to tenderness causing impaired gait, this is equivalent to impaired gait due to guarding or muscle spasm, under the governing rating criteria.  Id.  However, the Veteran does not have limitation of thoracolumbar flexion of 30 degrees or less or any ankylosis of the entire thoracolumbar spine, as required for the next higher rating of 40 degrees.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected low back disability is evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Throughout this appeal the low back disability has been manifested by painful and limited motion as well as an antalgic gait due either to lumbosacral muscle spasm or tenderness.  However, there is no clinical evidence confirming the Veteran's subjective complaint of pain radiating down his lower extremities, as he testified, and the VA examinations have not recorded any such complaint.  

By regulation, the rating assigned for the service-connected low back must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's complaints, signs, and symptoms are congruent with the disability picture represented by the current disability rating.  Evaluations in excess of these ratings are provided for certain manifestations of service-connected low back disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  Specifically, a higher rating could be assigned if (1) he develops greater limitation of motion; (2) he develops ankylosis of the thoracolumbar or entire spine; (3) he develops objective confirmable peripheral neuropathy due to radicular symptoms; or (4) he experiences incapacitating episodes lasting at least 4 weeks in a 12 month period.  Thus, the rating criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disorder, the evidence shows no distinct periods of time during the appeal period when the disorder varied to such an extent that a rating greater than currently assigned would be warranted.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Consequently, the Board concludes that the schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of that currently assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for DDD and lumbosacral stenosis is denied. 


REMAND

In a January 1981 VA claim the Veteran had reported having 6 years of work experience as a computer operator, at which he had last worked in July 1980.  

At an April 2011 VA general medical examination  the Veteran reported that he had last worked in January 2010 as a truck driver and stopped because his back pain made it difficult to lift and caused problems with prolonged sitting and driving, in addition to mental health issues associated with his PTSD.  After a review of the claims folder the examiner opined that the Veteran was prohibited from obtaining and maintaining employment due to service connected disabilities.   

A July 2011 decision of the VA Director of Compensation Service as to entitlement to a TDIU rating under 38 C.F.R. § 4.16(b), on an extraschedular basis, noted that the Veteran was receiving SSA benefits by virtue of retirement and not based on disability.  His monthly benefit, rounded down, was $986.00.  He had worked from October 2006 to January 2010 as a food service delivery driver, 8 hours daily, for 44 hours weekly, i.e., 5 1/2 days a week.  No concessions were made by reason of his age or disability and the reason that his employment terminated was because he quit.  Also, records of his hospitalization from December 2009 to January 2010 at the Greenville Hospital System reflected his admission was for gastrointestinal symptoms and the discharge diagnosis was probable enteritis of the small bowel, which was clinically resolved.  As to his education level, he had reported having the equivalent of a high school education, and had technical training in welding and automobile mechanics.  It was further noted that the Veteran had reported that his attempts to find employment had been unsuccessful and that he felt lost and confused, he was afraid of crowds, and he had back problems.  It was found that an extraschedular TDIU rating was not warranted because the service-connected low back and PTSD did not cause the Veteran to be unemployed or unemployable.  

Recently, in Wages v. McDonald, No. 13-2694, slip op. at 3 and 6 (U.S. Vet. App. Jan 23, 2015); 2015 WL 293616 (Vet.App.) the Court found that while the RO and Board may not award an extraschedular TDIU rating in the first instance under 38 C.F.R. § 4.16(b), the Director of Compensation and Pension decision on a specific case as to entitlement to an extraschedular TDIU rating is "in essence the de facto [RO] decision" and under 38 U.S.C. § 511(a) the Board is not limited to ensuring that the Director had the full and correct facts and the Director's decision is not binding on the Board.  Moreover, the Director's decision does not constitute evidence, including opinion evidence, upon which the Board may rely or place any probative value.  

At the 2013 travel Board hearing the Veteran testified that his symptoms of PTSD were hopelessness, fear, a startle reaction, depression, and being quick to become angry.  Page 3.  He had twice attempted suicide in one day back in 1979, when he had been diagnosed as having schizophrenia.  He still had suicidal thoughts.  He had panic attacks, particularly if he was in a crowd of people.  Page 4.  He had problems sleeping but he was not sure if this was due to psychotropic medication since he had taken such medication for 3 or 4 years.  He still had nightmares about war and would awaken 2 or 3 times nightly.  Page 5.  His lack of sleep at night made him tired during the day and to have difficulty thinking clearly.  However, he did nap during the day for an hour or two.  He had problems with his memory in that he kept forgetting things, including things his wife told him to do.  He also had difficulty with respect to attention and concentration.  Page 6.  He had been in physical and verbal altercations, because of which he now tried to avoid people and had become a loner.  He had difficulty getting along with his brother-in-law.  Page 7.  If he really needed to, he could leave his house.  He was taking VA prescribed medication but it had a side-effect of causing fatigue.  Page 8.  His last VA psychiatric examination was in 2012.  Page 14.  

The Veteran testified at the 2013 travel Board hearing that he was not now working.  Page 10.  To the extent that VA psychiatric treatment records indicated that he was working full time, those records were not accurate.  Page 10.  He had last worked in January 2010 for Francis Produce driving a truck but he had only been able to keep that job even though sometimes his grandson or wife would help him without his employer knowing of it.  This consisted of loading a truck and, upon delivering the merchandise, unloading the truck.  He had a graduate equivalency diploma (GED) and had about 2 more years of education at Greenville Tech.  He might have received an Associate's degree, although he never actually received a diploma.  He felt that due to his service-connected disorders that he was not able to perform full-time competitive work.  Page 11.  Specifically, he was unable to lift heavy objects or to stand or sit for prolonged periods.  He had previously tried to deliver ice cream with the help of his grandson because he could not do such work by himself.  Page 12.  Also, he could not get along with others, even though his boss at his last job had told the Veteran that he was the best worker the boss had ever had.  Page 12.  Also, his difficulty with attention and concentration interfered with his work performance.  He could only focus on work for about 15 to 20 minutes.  He was now receiving SSA benefits due to his retirement.  Page 13.  

The service representative felt that the result of the May 2011 VA psychiatric examination, which revealed a Global Assessment of Functioning (GAF) score of 52 and considerable social and occupational impairment supported the TDIU claim and the Veteran had submitted a June 2012 report from a private psychologist supporting TDIU claim.  The service representative stated that there a VA examiner December 2012 had stated that there was a discrepancy between VA treatment records and the private psyschologist evaluation in June 2012.  However, the service representative noted that the December 2012 VA examiner did not specify or identify anything in the VA treatment records that was inconsistent with the conclusion in the June 2012 private psychologist's report.  It was therefore contended that the opinion of the June 2012 private psychologist was consistent with VA treatment records.  Page 15.  

The service representative indicated that a VA Decision Review Officer had indicated that suicidal ideation was not mentioned in the VA treatment records but the service representative stated that suicidal ideation was, in fact, mentioned in the VA treatment records.  Also, based on the opinions and findings of the May 2011 VA psychiatric examination and the results of the June 2012 private psychological evaluation, the service representative felt that a 70 percent rating for PTSD and a TDIU rating were warranted.  Page 16.   

The Veteran testififed that he would be willing to attend any needed VA examination.  Page 17.  

"[T]he need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the [RO] or the Board."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

"[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, at 7.  See also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, No.2012-7164, 2013 WL ______ , at *___ (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

In view of the foregoing, the Veteran should be provided an up-to-date VA psychiatric examination and, preferably, an opinion should be obtained as to whether the combined impact of the service-connected disabilities, in light of the additional evidence received since the decision of the Director of Compensation Services, precludes obtaining or retaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected psychiatric disorder.  The claims files and all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms to include: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The examiner should also assign a Global Assessment of Functioning (GAF) score, and preferably with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

The examiner should also render an opinion as to the effects of the Veteran's his service-connected psychiatric disorder and low back disability on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  

The examiner's attention is drawn to the conclusions with respect to the Veteran's employability in the April 2011 VA general medical examination and the June 2012 report from a private psychologist.  

2.  If the Veteran fails to report for VA examination, the RO should inform him of the requirements of 38 C.F.R. § 3.655 (2014), and give him an opportunity to explain any good cause he may have for missing the examination.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Following completion of the foregoing, the RO must review the claims folders and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2014) ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

4.  Following completion of the above development, the RO should review the evidence and determine whether the Veteran's claims may be granted.  

5.  If any determination remains adverse to the Veteran, he and his representative should be furnished a Supplemental SOC (SSOC).  They should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


